      Case 2:20-cv-02085-WBS-DB Document 4 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JON LLOYD HOUSTON,                                No. 2:20-cv-2085 DB P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS &
                                                        RECOMMENDATIONS
14    SACRAMENTO CO. SHERIFF’S DEPT.
      et al.,
15
                         Defendants.
16

17

18          A recent court order was served on plaintiff’s address of record and returned by the postal

19   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

20   a party appearing in propria persona inform the court of any address change. More than sixty-

21   three days have passed since the court order was returned by the postal service and plaintiff has

22   failed to notify the Court of a current address.

23          Accordingly, the Clerk of the Court is HEREBY ORDERED to randomly assign a district

24   judge to this case; and

25          IT IS RECOMMENDED that this action be dismissed without prejudice for failure to

26   prosecute. See E.D. Cal. R. 183(b).

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after
                                                        1
      Case 2:20-cv-02085-WBS-DB Document 4 Filed 01/25/21 Page 2 of 2


 1   being served with these findings and recommendations, plaintiff may file written objections with

 2   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 3   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 4   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 5   Cir. 1991).

 6   Dated: January 22, 2021

 7

 8

 9

10

11

12

13

14

15

16
     DLB:9
17   DB/prisoner-civil rights/hous2085.33a

18

19

20
21

22

23

24

25

26
27

28
                                                       2
